COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judge Alston and Senior Judge Frank
              Argued at Norfolk, Virginia
UNPUBLISHED




              RYAN RAY TAYBRON
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 0623-18-1                              CHIEF JUDGE MARLA GRAFF DECKER
                                                                                  APRIL 23, 2019
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                             Christopher W. Hutton, Judge

                               Charles E. Haden for appellant.

                               Lauren C. Campbell, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Ryan Ray Taybron appeals his convictions for grand larceny, statutory burglary, and

              conspiracy to commit statutory burglary, in violation of Code §§ 18.2-22, -91, and -95. On appeal,

              he argues that the evidence was insufficient to support his convictions because it failed to prove that

              he was one of the criminal agents or had any knowledge of the larceny and burglary. He also

              contends that the evidence was insufficient to prove that he conspired with others to commit the

              offenses. We hold that the direct and circumstantial evidence, viewed under the proper standard,

              establishes that he committed the crimes. Accordingly, we affirm the convictions.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                       I. BACKGROUND1

       The appellant was indicted in pertinent part for “break[ing] and enter[ing] in the daytime

. . . the dwelling of Donna Ayotte and Steven Ayotte[] with the intent to commit larceny.” He

was also indicted for conspiracy to commit that offense and for grand larceny. The appellant

was tried jointly for these offenses with Domenico O. Greene, Jr.2

       At trial, the evidence established that Ms. Ayotte left her home at about 11:00 a.m. on

February 25, 2016. Mr. Ayotte was at work at that time. Around 12:15 p.m., Ms. Ayotte

received a call from the police on her cell phone reporting that her home had been burglarized.

       Additional evidence reflected that Officer Mark Ramirez of the Hampton Police Division

“was dispatched to a burglary in progress” at the Ayotte address. Dispatch reported that four

males of a specified race were breaking into the residence and provided a description of their

vehicle “as a black Honda Civic displaying temporary tags.”3

       When Officer Ramirez arrived in the area, he saw a vehicle that matched the description

he had received. He also noted that four men of the same race as the reported burglars were

inside the car. Believing that the car and its occupants had been involved in the burglary,

Ramirez activated his emergency equipment, and the car stopped in the middle of the road. As

Ramirez approached on foot, the passenger door behind the driver opened, and the officer




       1
          On appeal of the sufficiency of the evidence, the appellate court “view[s] the evidence
and all reasonable inferences in the light most favorable to the Commonwealth, the prevailing
party in the trial court.” Rowland v. Commonwealth, 281 Va. 396, 399 (2011).
       2
         Greene also challenges some of his convictions on appeal. We resolve that appeal by
separate opinion issued this same day. See Greene v. Commonwealth, No. 0641-18-1 (Va. Ct.
App. Apr. 23, 2019).
       3
         The Commonwealth did not offer any evidence regarding the source of the burglary
report, but the description of the burglars and their vehicle was admitted into evidence without
objection.
                                                 -2-
commanded the person to stay in the vehicle and close the door. The passenger did as he was

told, and at that point, the vehicle sped away.

       The officer immediately got back into his police car and pursued the Honda. He saw the

driver commit several traffic offenses, including traveling intermittently in the lane for oncoming

traffic, nearly striking another car, and driving at speeds of 50 miles per hour in a zone of 25 to

30 miles per hour. At the end of a street with no outlet, the Honda struck a pole and came to a

stop. The appellant jumped out of the front passenger’s seat and ran away but was apprehended

nearby. The driver, Greene, “stumbl[ed] out of the driver’s door” and attempted to flee but was

taken into custody beside the car. The other two occupants, who were in the back seat, also fled.

       Police recovered a variety of electronics from the Honda, which Mr. Ayotte identified as

items stolen from his home. Ayotte identified photos of a tablet computer in a black-and-yellow

case, three televisions, a laptop computer, two video game consoles, a video game controller,

various video games, and a backpack as items taken from his home that day. The tablet

computer was found on the front passenger floorboard of the Honda where the appellant had

been sitting. Some of the gaming items were found in the pockets behind the front seats. The

other items were found in the trunk. Ayotte testified that the insurance company valued the

stolen items at $3,300. He further testified that he did not recognize the appellant or Greene and

did not give them permission to enter his home or take the property at issue.

       A few hours after the men were apprehended, Officer William Darden interviewed the

appellant about his involvement in the crimes.4 The appellant said that “he would not provide

[the officer] any information because the . . . Hampton Police Division was out to get him.” He

admitted that he had been picked up in the Honda and said that he was “in that neighborhood”



       4
        Officer Darden also interviewed Greene. The trial court ruled that Greene’s statements
to Darden were not admissible against the appellant. That ruling is not at issue in this appeal.
                                             -3-
because “they took [him] there.” The appellant claimed that he was not picked up until around

12:40 p.m. and that the burglary did not “occur[] while he was with” the others. He admitted

that the car “stopped somewhere” while he was riding in it, but he asserted that he did not get out

when it did so and “didn’t observe what happened.” The appellant provided no explanation for

why he ran from the car when Officer Ramirez pulled it over. When Officer Darden asked the

appellant about the stolen property that was found in the car, the appellant said that “obviously

. . . someone went in and took the stuff.”

       The appellant opted not to present any evidence and twice moved to strike the

Commonwealth’s evidence. After hearing argument, the trial court denied the motions to strike

and found the appellant guilty of the charged offenses. In doing so, the judge made numerous

relevant factual findings. He noted that the evidence was “very clear” that a break-in and theft

had occurred. He pointed out the report of a “burglary in progress” with a description of a car

and the “very quick sighting of this car” by a police officer, who stopped it. The judge opined

that it was “clear” that the appellant was in the front passenger seat and that he fled along with

everyone else when the vehicle came to a stop. The judge also emphasized that “the variety of

items” taken from the home were found not only in the vehicle’s trunk but also on the “passenger

floorboard” and that “the possession of these items was immediately after this report[ed

break-in], not hours or days” later. Finally, the judge concluded that the circumstances

established that the breaking and entering and grand larceny were “not . . . completely

spontaneous” and that the men had “a sufficient prior agreement” to commit the offenses.

       The appellant was sentenced to five years of incarceration for each of the three offenses,

but the court suspended part of each sentence, leaving him with two years nine months to serve

concurrently on each one.




                                                -4-
                                           II. ANALYSIS

       The appellant acknowledges that the grand larceny and burglary of the victims’ home

occurred. Nevertheless, he argues that the evidence is insufficient to prove that he was one of the

criminal agents or had any knowledge of the larceny and burglary. He also contends that the

evidence was insufficient to establish that he conspired with the other occupants of the car to

commit the crimes.

       On appeal, we view the evidence “in the light most favorable to the Commonwealth, the

prevailing party below.” Smallwood v. Commonwealth, 278 Va. 625, 629 (2009) (quoting

Bolden v. Commonwealth, 275 Va. 144, 148 (2008)). This deferential standard “requires us to

‘discard the evidence of the accused in conflict with that of the Commonwealth[] and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be

drawn’” from that evidence. Vasquez v. Commonwealth, 291 Va. 232, 236 (2016) (quoting

Bowman v. Commonwealth, 290 Va. 492, 494 (2015)). Additionally, the standard “applies not

only to the historical facts themselves, but [also to] the inferences from those facts.” Clanton v.

Commonwealth, 53 Va. App. 561, 566 (2009) (en banc) (quoting Crowder v. Commonwealth,

41 Va. App. 658, 663 n.2 (2003)). In drawing inferences from the evidence, the fact finder may

conclude regarding even a non-testifying defendant that his false statements establish that he lied

to conceal his guilt. See Shackleford v. Commonwealth, 262 Va. 196, 209-10 (2001); Rollston

v. Commonwealth, 11 Va. App. 535, 547-48 (1991).

       Additionally, circumstantial evidence “is as competent and is entitled to as much weight

as direct evidence, provided it is sufficiently convincing to exclude every reasonable hypothesis

except that of guilt.” Breeden v. Commonwealth, 43 Va. App. 169, 177 (2004) (quoting

Coleman v. Commonwealth, 226 Va. 31, 53 (1983)). “The reasonable-hypothesis principle

‘merely echoes “the standard applicable to every criminal case.”’” Commonwealth v. Moseley,

                                                 -5-
293 Va. 455, 464 (2017) (quoting Vasquez, 291 Va. at 250). It is “simply another way of stating

that the Commonwealth has the burden of proof beyond a reasonable doubt.” Commonwealth v.

Hudson, 265 Va. 505, 513 (2003). Further, “[t]he Commonwealth need only exclude reasonable

hypotheses of innocence that flow from the evidence, not those that spring from the imagination

of the defendant.” Archer v. Commonwealth, 26 Va. App. 1, 12 (1997) (alteration in original)

(quoting Hamilton v. Commonwealth, 16 Va. App. 751, 755 (1993)). “Whether an alternative

hypothesis of innocence is reasonable is a question of fact” that will be reversed on appeal only

if plainly wrong. Id. at 12-13.

       We consider the appellant’s arguments in the context of these guiding legal principles.

                                  A. Grand Larceny and Burglary

       The appellant does not contest that grand larceny of the victims’ personal property and a

burglary of their home occurred. Rather, he argues that the evidence was not sufficient to prove

that he participated in the crimes.

       Larceny is the taking and carrying away of the property of another with intent to

permanently deprive the owner of the possession of that property. Williams v. Commonwealth,

53 Va. App. 50, 60 (2008) (quoting Lund v. Commonwealth, 217 Va. 688, 691 (1977)). A theft

is classified as either grand larceny or petit larceny depending on the value of the goods taken.

Compare Code § 18.2-95, with Code § 18.2-96.5 Under settled principles, once a larceny has

been established, the larceny inference applies to permit the fact finder to infer from the

“unexplained possession of recently stolen goods . . . that the possessor is the thief.” Archer, 26




       5
          When the offenses at issue occurred in 2016, Code § 18.2-95 required proof of the theft
of $200 or more to constitute grand larceny. Compare 1998 Va. Acts ch. 821 (reflecting the
$200 requirement), with 2018 Va. Acts chs. 764-65 (amending the statute to require proof of the
theft of property valued at $500 or more).
                                               -6-
Va. App. at 13; see Dobson v. Commonwealth, 260 Va. 71, 74-76 (2000) (recognizing the

constitutionality of this principle when treated as a permissive inference).

        Statutory burglary, in pertinent part, requires proof of a breaking and entering in the

daytime with the intent to commit larceny. See Code §§ 18.2-90, -91; Grimes v.

Commonwealth, 288 Va. 314, 317 (2014). As with larceny, an inference may apply to prove a

charge of burglary. Cannady v. Commonwealth, 210 Va. 533, 535 (1970). “[U]pon proof of a

breaking and entering” coupled with a simultaneous theft, “possession of the stolen goods shortly

thereafter . . . has the same efficiency to give rise to an inference that the possessor is guilty of

the breaking and entering.” Id. (quoting Sullivan v. Commonwealth, 210 Va. 201, 203 (1969)).

        For both larceny and statutory burglary, possession must be “exclusive” in order for the

inference to arise, but “[o]ne can be in exclusive possession of an item when he jointly possesses

it with another.” Archer, 26 Va. App. at 13 (alteration in original) (quoting Best v.

Commonwealth, 222 Va. 387, 389 (1981)). Proof of exclusive possession of recently stolen

goods “throws upon the accused the burden of accounting for that possession.” Hope v.

Commonwealth, 10 Va. App. 381, 385 (1990) (en banc) (quoting Fout v. Commonwealth, 199
Va. 184, 190 (1957)). Where the possession is “unexplained or falsely denied,” the inferences

apply. See Lunsford v. Commonwealth, 55 Va. App. 59, 63 (2009) (quoting Cannady, 210 Va.

at 535). “Whether the recent possession was sufficient to find a defendant guilty of the . . .

offense[s] is within the province of the fact finder.” Montague v. Commonwealth, 40 Va. App.
430, 438 (2003).

        In this case, the location of the significant number of stolen goods throughout the vehicle,

coupled with the appellant’s behavior during the encounter with police, supported the conclusion

that the appellant possessed the stolen goods. “Establishing constructive possession requires

proof ‘that the defendant was aware of both the presence and character of the [item] and that it

                                                 -7-
was subject to his dominion and control.’” Watts v. Commonwealth, 57 Va. App. 217, 232-33

(2010) (alteration in original) (quoting Powers v. Commonwealth, 227 Va. 474, 476 (1984)).

The evidence, including the appellant’s flight, supports a finding that he had knowledge of the

very recently stolen goods in the passenger compartment and the trunk. See Clagett v.

Commonwealth, 252 Va. 79, 93 (1996) (observing that “[f]light following the commission of a

crime is evidence of guilt”). Further, as a passenger in the vehicle, the appellant also had access

to at least the passenger compartment. Consequently, he had dominion and control over the

stolen tablet computer at his feet and the other stolen items located throughout the passenger

compartment. See Hunter v. Commonwealth, 56 Va. App. 50, 59-60 & n.4 (2010). This proof

of knowledge as well as dominion and control supports the finding that the appellant possessed

the stolen goods, which in turn supports application of the two inferences. See Carter v.

Commonwealth, 209 Va. 317, 318-19, 323-24 (1968) (upholding application of the larceny

inference where the defendant had joint exclusive possession of stolen radios in the back

floorboard of his car, which he had been driving in the presence of a passenger); Hope, 10
Va. App. at 383-85 (upholding application of the larceny inference where two people jointly

possessed the stolen items in a bag inside a vehicle in which they were traveling). Based upon

the proof of the appellant’s joint possession of at least the stolen items in the passenger

compartment, the trial court, as the fact finder, was entitled to infer that the appellant was guilty

of both the grand larceny and the statutory burglary.

       In addition to the effect of the inferences, the record contains ample other evidence

supporting the trial court’s findings that the appellant participated in the theft and entered the

victims’ home with the necessary intent. The evidence established that Ms. Ayotte left her

residence and its contents intact on the day in question. Seventy-five minutes later, she received

a phone call from the police informing her that her residence had been burglarized. The

                                                 -8-
evidence demonstrates that the police received the report of a burglary in progress at the Ayotte

residence within an hour and fifteen minutes of when Ms. Ayotte left the home. The report

included evidence that both the breaking and entering and larceny were committed at the same

time, by the same people, as part of the same criminal enterprise. The tipster further reported

that four people, not three, committed the crimes. Further, the police officer responding to the

residence to investigate the burglary “in progress” quickly spotted a vehicle matching the

reported description of the burglars’ car—a black Honda Civic with temporary license plates—

driving away from the area of the Ayotte residence. See Cooper v. Commonwealth, 54 Va. App.
558, 574 n.6 (2009) (explaining that hearsay evidence “‘admitted without objection’ . . . may

‘properly be considered’ and ‘given its natural probative effect’” (quoting Baughan v.

Commonwealth, 206 Va. 28, 31 (1965))). Inside the described vehicle, the officer saw four men

of the same race as the four men reported to have just been seen stealing from the home.

       When Officer Ramirez activated his emergency equipment to stop the specific car, the

driver stopped briefly but then sped away from the scene, driving erratically and at speeds close

to twice the posted limit. Ultimately, when the car hit a post, all of its occupants, including the

appellant, fled on foot.

       The appellant, once apprehended, denied knowing that the items in the front passenger’s

floorboard, back seat pockets, and trunk were stolen. However, the trial court, as the finder of

fact, was permitted to disbelieve him and conclude that he was lying to conceal his guilt. See

Shackleford, 262 Va. at 209-10; Rollston, 11 Va. App. at 547-48. The court was also entitled to

infer from the totality of the circumstances that the appellant fled because he had participated in

the larceny of all of the stolen items in the car, as well as the burglary, along with the vehicle’s

other three occupants, not because, as he claimed to believe, the Hampton police were “out to get

him.” See Archer, 26 Va. App. at 12-13 (stating that “[w]hether an alternative hypothesis of

                                                 -9-
innocence is reasonable is a question of fact” subject to reversal only if plainly wrong); see also

Ricks v. Commonwealth, 39 Va. App. 330, 337 (2002) (stating that when a defendant’s “flight

might have been attributable to several causes, ‘consciousness of guilt’ [can] be inferred by the

trial court if any one of those [possible] causes was the . . . offense [at issue]”). Additionally, the

appellant admitted that the car had stopped while he was riding in it and that the other men had

gotten out. Although he denied getting out himself, other evidence in the record established that

all four occupants of the car participated in the larceny and burglary, and the trial court was

entitled to reject the appellant’s claim that he did not actively participate.

        On this record, the trial court was entitled to conclude that the only reasonable hypothesis

flowing from the evidence was that the four men, not three, who very recently burgled the house

were the same four men in the car that contained the stolen goods. Based on the appellant’s

failure to provide an explanation for his possession of the stolen items that the trial court

believed, it was entitled to apply the inferences to conclude, in combination with all of the

evidence, that the appellant was guilty of the larceny and burglary beyond a reasonable doubt.6

                                B. Conspiracy to Commit Burglary

        The appellant also challenges the sufficiency of the evidence to prove that he entered into

a conspiracy to burglarize the victims’ home.

        A conspiracy is “an agreement between two or more persons by some concerted action to

commit an offense.” Speller v. Commonwealth, 69 Va. App. 378, 389 (2018) (quoting Wright v.

Commonwealth, 224 Va. 502, 505 (1982)); see id. at 390 (noting that proof of an overt act is not

required to establish a conspiracy in Virginia). The Commonwealth bears the burden to “prove


        6
          Because the evidence supports a finding that the appellant was an active participant in
the larceny and burglary, we do not address whether the evidence supports a finding that he was
guilty of larceny and burglary as a principal in the second degree. See, e.g., Salahuddin v.
Commonwealth, 67 Va. App. 190, 211 n.7 (2017) (applying “best and narrowest ground”
principles (quoting Abney v. Commonwealth, 51 Va. App. 337, 353-54 (2008))).
                                                - 10 -
beyond a reasonable doubt that an agreement existed.” Feigley v. Commonwealth, 16 Va. App.
717, 722 (1993) (quoting Floyd v. Commonwealth, 219 Va. 575, 580 (1978)).

       Nevertheless, the Commonwealth “need not prove an explicit agreement.” Gray v.

Commonwealth, 30 Va. App. 725, 736 (1999) (emphasis added). Instead, as with any crime, the

elements of a conspiracy, including the existence of an agreement, “may be proved by

circumstantial evidence.” Floyd, 219 Va. at 580. “[A] common purpose and plan may be

inferred from a ‘development and collocation of circumstances.’” Id. at 581 (quoting United

States v. Godel, 361 F.2d 21, 23 (4th Cir. 1966)). Although no overt act is required to prove the

existence of a conspiracy, when the evidence shows that the defendants “by their acts pursued

the same object, one performing one part and the others performing another part so as to

complete it or with a view to its attainment, the [fact finder] will be justified in concluding that

they were engaged in a conspiracy to effect that object.” Charity v. Commonwealth, 49
Va. App. 581, 586 (2007) (quoting Brown v. Commonwealth, 10 Va. App. 73, 78 (1990)).

“Because most conspiracies are ‘clandestine in nature,’ by ‘the very nature of the offense, it

often may be established only by indirect and circumstantial evidence.’” James v.

Commonwealth, 53 Va. App. 671, 678 (2009) (citation omitted) (first quoting 2 Wayne R.

LaFave, Substantive Criminal Law § 12.2(a), at 266 (2d ed. 2003); then quoting Wright, 224 Va.

at 505); see Williamson v. State, 685 S.E.2d 784, 793 (Ga. Ct. App. 2009) (holding that relevant

circumstantial evidence of conspiracy includes factors “such as presence, companionship[,] and

conduct before and after the commission of the . . . offense”).

       In light of these legal principles, the trial court was not plainly wrong in finding that the

acts of the appellant and his companions in breaking and entering and stealing from the victims’

residence were “not . . . completely spontaneous without a sufficient prior agreement to go in and

take these things.” The evidence supports the inference that the four men were traveling together

                                                - 11 -
in the Honda and arrived at the Ayottes’ residence together at a time when no one was home. It

also supports a finding that they worked together to remove numerous items from the residence,

including three televisions, two video game consoles, and numerous smaller items, which were

recovered both from the trunk of the vehicle and throughout the interior. Finally, the evidence

establishes that the four men left the scene together in the Honda, were together when pulled

over by the police, and all fled on foot when the car crashed. See Velez-Suarez v.

Commonwealth, 64 Va. App. 269, 278-79 (2015) (affirming where co-conspirators shoplifted

together); Ladd v. State, 87 So. 3d 1108, 1113 (Miss. Ct. App. 2012) (affirming where

co-conspirators “worked in unison” to steal “lawn equipment”); cf. Wright, 224 Va. at 505-06

(affirming where robbery co-conspirators parked in a secluded area and moved through “the

weeds” toward a nearby restaurant with masks, gloves, and a loaded firearm); Speller, 69
Va. App. at 390 (where the defendant conceded that the evidence proved that he conspired with

others to burglarize a home, holding that the evidence also established that they conspired to

burglarize a second home because they fled together and had stolen property from both homes).

This evidence, viewed under the appropriate standard, supports the trial court’s finding of the

collocation of circumstances necessary to establish a conspiracy to break and enter with the

intent to commit larceny.

                                       III. CONCLUSION

       We hold that the evidence establishes that the appellant committed the grand larceny and

burglary and that he and his companions conspired to commit the offenses. Accordingly, we affirm

the challenged convictions.

                                                                                         Affirmed.




                                              - 12 -